Title: To James Madison from Henry Lee, 6 February 1792
From: Lee, Henry
To: Madison, James


My dear sirRichmond 6h. Feby. 92
I have your letter of the 29h. Frenau’s Gazette you mention has not reached me, nor indeed have I for two mails got any papers from him. This precariousness in the reception of his paper will cramp the circulation of it. For which I am exceedingly sorry as it is rising fast into reputation.
Innes is so pleased with the attention of the editor to political matters and to the independence evidenced in his selection of home information that he has desired me to procure for him the gazette and to request that all the papers from the beginning be forwarded.
This you will please to do & give Innes[’]s address & residence.
I intend to urge Davies the public printer here to re-publish Caius & such other political writers as serve to inform the people.
I cannot submit to the principle which governed your first Congress of entrenching on the rights of their successors, which they did do in the most daring manner when they mortgaged for twenty years certain revenues. A mortgage for two years came up to their constitutional right; for it is to be presumed that their successors would be as well affected to the public good & as capable of promoting the same as themselves. The funding act is grounded on this principle and falls with it: this is the only ground to attack it on, as appears to my Jugdgement.
The meaning of frequent elections & the object of them is in some degree perverted and violated by the establishment of the principle above mentioned, for the succeeding Congress must submit to the undue stretch of power in their predecessors or violate law. Of course they are unnecessarily plunged between two evils—which in ordinary matters ought never to happen: where the safety of the people require the interposition of extraordinary means then & then only is a resort to the principle allowable.
This cannot be contended to have been the case in the present instance.

You are too slow in your deliberations relative to the military measures to be adopted for the next campaign. Delay in Feby. will be felt in August: and the campaign if not disastrous, will be inglorious. Yours affy.
H: L
